Matter of Daniel B. (2015 NY Slip Op 03523)





Matter of Daniel B.


2015 NY Slip Op 03523


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2013-04531
 (Docket No. D-24522-12)

[*1]In the Matter of Daniel B. (Anonymous), appellant.


Daniel P. Moskowitz, Jamaica, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Deborah A. Brenner of counsel), for respondent.
Appeal from an order of disposition of the Family Court, Queens County (Fran L. Lubow, J.), dated March 15, 2013. The order of disposition, insofar as appealed from, upon Daniel B.'s consent, directed his placement in a nonsecure detention facility with the Administration for Children's Services for a period of up to 18 months, upon adjudicating him to be a juvenile delinquent.

DECISION & ORDER
Motion by the respondent, inter alia, to dismiss the appeal on the ground that no appeal lies from an order entered upon the consent of the appealing party. By decision and order on motion of this Court dated December 10, 2014, that branch of the motion which is to dismiss the appeal on the ground that no appeal lies from an order entered upon the consent of the appealing party was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal from the order of disposition on the ground that no appeal lies from an order entered upon the consent of the appealing party is granted; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements.
The only issue raised on the appeal involves the disposition in this matter. Since the order of disposition was entered on consent, the appellant is not aggrieved thereby (see CPLR 5511; Matter of Jayson V., 117 AD3d 960; Matter of Cristian C., 104 AD3d 941, 942; Matter of Kemar G., 72 AD3d 965, 966).
BALKIN, J.P., ROMAN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court